Citation Nr: 1038982	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an unknown disorder due 
to exposure to asbestos.  

2.  Entitlement to service connection for an unknown disorder due 
to undiagnosed illness.  

3.  Entitlement to service connection for patellofemoral pain 
syndrome of the left knee, to include as secondary to service-
connected patellofemoral syndrome of the right knee.  

4.  Entitlement to an initial rating greater than 10 percent for 
Raynaud's phenomenon.  

5.  Entitlement to an evaluation in excess of 40 percent 
beginning March 18, 2008, for Raynaud's phenomenon.  

6.  Entitlement to an initial rating greater than 10 percent for 
hypertension.  

7.  Entitlement to an initial rating greater than 10 percent for 
restrictive airway disease.  

8.  Entitlement to an initial rating greater than 10 percent for 
bilateral inguinal hernia repair, with recurrent left inguinal 
hernia.  

9.  Entitlement to an initial rating greater than 10 percent for 
gastroesophageal reflux disease.  

10.  Entitlement to an initial rating greater than 10 percent for 
patellofemoral pain syndrome of the left knee.  

11.  Entitlement to an initial rating greater than 10 percent for 
vascular headaches.  

12.  Entitlement to an initial rating greater than 10 percent for 
tinnitus.  

13.  Entitlement to an initial compensable rating for bilateral 
hearing loss.  

14.  Entitlement to an initial rating greater than 10 percent for 
postoperative residuals of a hammertoe deformity of the right 
fourth toe.  

15.  Entitlement to an initial compensable rating for cystic skin 
rash of the chest, with steatocystomas and multiple scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran retired after more than 31 years active duty in the 
United States Marine Corps in July 2003.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
July 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for patellofemoral 
pain syndrome of the left knee, to include as secondary to 
service-connected patellofemoral syndrome of the right knee, and 
the issues concerning a greater initial rating for vascular 
headaches and bilateral hearing loss are addressed in the remand 
portion of the decision below and are remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the Veteran 
has a disorder due to exposure to asbestos.  

2.  The medical evidence does not demonstrate that the Veteran 
has an unknown disorder due to undiagnosed illness.  

3.  Manifestations of the Veteran's Raynaud's phenomenon include 
pain and numbness in his fingers and toes, without any digital 
ulcers.  

4.  The Veteran's hypertension requires medication; the medical 
evidence shows a systolic pressure predominantly less than 200 
and a diastolic pressure predominantly less than 110.  

5.  Manifestations of the Veteran's restrictive airway disease 
include the need for an inhaler prior to exercise, a forced 
expiratory volume in 1 second (FEV-1) of 99.9 percent and an FEV-
1/forced vital capacity (FVC) of 80.  

6.  The Veteran's bilateral inguinal hernia repair, with 
recurrent left inguinal hernia, is asymptomatic, without a 
recurrent inguinal hernia.  

7.  Manifestations of the Veteran's gastroesophageal reflux 
disease include nightly epigastric pain relieved by antacids.  

8.  Manifestations of the Veteran's patellofemoral pain syndrome 
of the left knee include normal, painless motion of the left 
knee, without any instability or additional functional impairment 
on use. 

9.  The Veteran is receiving the maximum evaluation for bilateral 
tinnitus. 

10.  Manifestations of the Veteran's postoperative residuals of a 
hammertoe deformity of the right fourth toe include complaints of 
pain and stiffness in his right toes and painful motion of the 
right toes, with a normal gait but without objective findings of 
swelling, tenderness, instability, weakness, abnormal weight 
bearing or functional impairment.  

11.  Manifestations of the Veteran's cystic skin rash of the 
chest, with steatocystomas and multiple scars, include the 
intermittent appearance of two or three whitish papules on his 
chest, back, or arms, comprising less than five percent of total 
body area, and not requiring any treatment.  


CONCLUSIONS OF LAW

1.  An unknown disorder due to exposure to asbestos was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

2.  An unknown disorder due to undiagnosed illness was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2010).  

3.  The criteria for an initial evaluation of 40 percent, but no 
more, for Raynaud's phenomenon have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2010).  

4.  The criteria for an initial in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  

5.  The criteria for an initial evaluation in excess of 10 
percent for restrictive airway disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2010).  

6.  The criteria for an initial evaluation in excess of 10 
percent for bilateral inguinal hernia repair, with recurrent left 
inguinal hernia, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2010).  

7.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2010).  

8.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5099-5003 (2010).  

9.  There is no legal basis for the assignment of a disability 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2010). 

10.  The criteria for an initial evaluation in excess of 10 
percent for postoperative residuals of a hammertoe deformity of 
the right fourth toe have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282-
5284 (2010).  

11.  The criteria for an initial compensable evaluation for 
cystic skin rash of the chest, with steatocystomas and multiple 
scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to initial adjudication, a letter dated in October 2003 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the Veteran in May 2007 and May 2008, after 
which the claims were readjudicated.  See 38 C.F.R. § 
3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).  

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Each of the examinations are more 
than adequate, as they were all predicated on a full reading of 
the claims file, including the Veteran's VA and service treatment 
records.  The examiners provided a rationale for the opinions 
provided, relying on and citing to the records reviewed.  
Moreover, the Veteran has not submitted evidence or argument of 
how he was prejudiced by any of these examinations.  Id. at 455-
56.  Although the report of the examination for gastroesophageal 
reflux disease (GERD) is more than six years old, the Veteran has 
not indicated that this disability has increased in severity 
since the 2004 examination.  Therefore, the Board finds that no 
additional examination is required concerning these disabilities.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) 
(holding that, for an initial rating claim, the mere passage of 
time does not trigger VA's duty to provide an additional medical 
examination unless there is an allegation of deficiency in 
evidence of record).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
concerning the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  Finally, there is no sign in the record that 
additional evidence relevant to the issues being decided herein 
is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to assist has been 
fulfilled.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post-service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. at 307.  A claimant may rely on lay 
evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

Unknown Disorder Due To Exposure To Asbestos

As discussed above, service connection requires the presence of a 
current disability.  See also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Mere exposure to asbestos is not sufficient for 
service connection.  Further, the Veteran has not identified any 
specific disability that resulted from his claimed asbestos 
exposure.  Moreover, service connection has already been 
established for restrictive airway disease.  Although the record 
does not specifically document the Veteran's exposure to asbestos 
during service, the medical evidence does not show that a 
diagnosis of asbestosis has been considered by any examiner.  Nor 
does the medical evidence contain a diagnosis of any disorder as 
having resulted from the claimed asbestos exposure.  

Thus, in the absence of competent medical evidence that the 
Veteran currently has a disorder due to exposure to asbestos, the 
preponderance of the evidence is against the Veteran's claim for 
service connection.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Unknown Disorder Due To Undiagnosed Illness

VA is authorized to compensate any Persian Gulf Veteran with a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117.  

The law currently defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by a 
cluster of signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a presumption 
of service connection.  Id.  This statute also provides that 
signs or symptoms that may be manifestations of an undiagnosed 
illness or a chronic multi-symptom illness include: (1) fatigue; 
(2) unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurological 
signs and symptoms; (7) neuropsychological signs or symptoms; (8) 
signs or symptoms involving the upper or lower respiratory 
system; (9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and 
(12) abnormal weight loss.  Id.  

VA regulations provide that for a disability to be presumed to 
have been incurred in service, the disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.  In this regard, the Veteran served in the 
Southwest Asia Theater of operations in 1990 and 1991.  

To qualify for compensation, the law requires that there be 
objective indications of chronic disability resulting from 
undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In 
this case, the Veteran has not identified any symptoms that have 
not been associated with a diagnosed disability or that have not 
already been service-connected, and the record does not reflect 
any such signs or symptoms.  

Therefore, in the absence of competent medical evidence that the 
Veteran currently has a chronic disability due to undiagnosed 
illness, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Greater Initial Evaluations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous. . . 
."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (noting that staged ratings are appropriate 
whenever the factual findings show distinct time periods in which 
a disability exhibits symptoms that warrant different ratings).  

Raynaud's Phenomenon

A rating decision in July 2004 established service connection for 
Raynaud's phenomenon and a 10 percent rating, was assigned 
effective July 2, 2003.  In a rating decision in July 2008, the 
disability rating for Raynaud's was increased to 40 percent, 
effective from March 18, 2008.  

Raynaud's is evaluated as 10 percent disabling with 
characteristic attacks occurring one to three times per week.  
38 C.F.R. § 4.104, Diagnostic Code 7117.  A 20 percent evaluation 
is warranted where there are characteristic attacks occurring 
four to six times per week.  Id.  A 40 percent evaluation is 
warranted where there are characteristic attacks occurring at 
least daily.  Id.  A 60 percent evaluation is warranted with two 
or more digital ulcers and a history of characteristic attacks.  
Id.  An evaluation of 100 percent disabling is warranted with two 
or more digital ulcers plus autoamputation of one or more digits 
and a history of characteristic attacks.  Id. 

For purposes of Diagnostic Code 7117, characteristic attacks 
consist of sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose or ears are involved.  Id. at Note.  

The Veteran reported to a VA examiner in May 2004 that he had a 
continuous cold feeling in his feet and a significant cold 
feeling in his hands and feet in the winter requiring wearing 
gloves in any temperature below 45 degrees.  The examiner found 
no cyanosis or clubbing; no pertinent abnormal clinical findings 
were recorded.  Testing in the vascular laboratory revealed no 
evidence of hemodynamically significant lower extremity arterial 
disease at rest.  Neurological testing in May 2004 showed mild, 
generalized sensorimotor neuropathy.  

A private clinic record dated in March 2005 notes that the 
Veteran "still" had mild paresthesias of the fingertips.  

The Veteran reported to a VA compensation examiner on March 18, 
2008, that the parts affected by Raynaud's were all of his 
fingers, toes, and the tip of his nose.  His symptoms included 
color changes, to white, blue, and red, with pain; paresthesias; 
and numbness.  He stated that he felt his symptoms all the time, 
but indicated that they occurred on exposure to cold, with 
temperature changes, emotional upset, and stress.  The examiner 
did not record any pertinent abnormal clinical findings.  

Although no examiner has documented any color changes in the 
Veteran's fingers, toes, or nose, paresthesias in his digits have 
been documented and were confirmed on neurological testing in May 
2004.  Moreover, the Veteran stated in May 2004 that his feet 
felt cold all the time, while the symptoms occurred in his 
fingers only on exposure to cold or with stress.  The treatment 
records also indicate that he had been taking medication for the 
disorder throughout the appeal period.  

The Board finds that the criteria for a 40 percent rating for 
Raynaud's phenomenon have been met throughout the appeal period.  
However, there is no evidence that the Veteran has ever developed 
digital ulcers as a result of the Raynaud's or that he has 
experienced autoamputation of any digit.  Therefore, the criteria 
for a rating greater than 40 percent are not met, at any time 
during the appeal period.  

Accordingly, an initial 40 percent rating effective July 2, 2003, 
is granted, based on the continuous presence of paresthesias in 
the Veteran's digits and coldness in his toes.  However, a rating 
in excess of 40 percent at any time during the appeal period is 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for a rating greater 
than 40 percent at any time during the appeal period, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.  

Hypertension

The July 2004 rating decision at issue granted service connection 
for hypertension and assigned an initial 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective July 2, 2003.  

Diagnostic Code 7101 provides a 10 percent rating where diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where an individual has a history 
of diastolic pressure that is predominantly 100 or more requiring 
continuous medication for control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  A higher 20 percent rating may be assigned if 
diastolic pressure is predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  Id.  Diastolic pressure of 
120 or more is rated even higher, as 40 percent disabling, and a 
maximum 60 percent rating is warranted for diastolic pressure of 
130 or more.  Id. 

Private treatment records dated from September 2003 to March 2005 
reflect systolic blood pressure readings ranging from 116 to 148 
and diastolic readings ranging from 77 to 94; the readings in 
late 2004 and 2005 were the lowest.  One VA examiner in July 2003 
recorded a blood pressure reading of 152/103.  

On VA compensation examination in May 2004, readings of 130/80, 
130/90, and 130/84 were noted.  On VA examination in March 2008, 
the examiner recorded readings ranging from 135/89 to 157/97.  

The record indicates that the Veteran has taken antihypertensive 
medication since his active military service.  No post-service 
examiner has reported any symptoms due to the Veteran's 
hypertension.  

There is no evidence that the Veteran's systolic blood pressure 
has been predominantly 160 or more or that his diastolic pressure 
has been predominantly 100 or more at any time during the period.  
See Fenderson, 12 Vet. App. at 126.  Therefore, the criteria for 
an initial 10 percent rating and no more is warranted, based on 
the requirement for continuous medication to control his 
hypertension. 

In reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim for an initial evaluation in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 
12 Vet. App. at 126.  

Restrictive Airway Disease

The July 2004 rating decision established service connection for 
restrictive airway disease and assigned a 10 percent rating, 
effective July 2, 2003.  Because the Veteran's symptoms are 
similar to those produced by asthma, the service-connected 
respiratory disorder has been evaluated under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6602 of the Rating Schedule 
(bronchial asthma).  See 38 C.F.R. § 4.20 (2010).

Under Diagnostic Code 6602, a 100 percent disability rating is 
warranted for an FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  A 60 percent disability rating is warranted for an FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.  Id.  A 30 
percent rating is warranted for an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  Id.  
A 10 percent rating is warranted for an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  Id. 

The service treatment records reflect multiple diagnoses of 
stable reactive airway disease from 1998 to 2002.  Pulmonary 
function testing in June 2002 showed an FEV-1 of 132 percent 
predicted and an FEV-1/FVC of 106 percent predicted.  The June 
2002 examiner noted that the findings were suggestive of 
"extrathoracic airway disease."  No further impression was 
provided by that examiner.  A service department examiner in 
March 2003, however, listed a diagnosis of restrictive airway 
disease, "possibly related [to] chemical exposure, primarily 
during" his service in Southwest Asia during the Gulf War.  The 
service treatment records do not reflect further pulmonary 
function testing.  

A VA compensation examiner in May 2004 stated that the Veteran's 
asthma was almost entirely exercised-induced.  He was able to run 
three miles three times a week, although he experienced shortness 
of breath.  The Veteran reported that he used an inhaler before 
physical training.  Pulmonary function testing in May 2004 
revealed an FEV-1 of 99.9 percent predicted, an FEV-1/FVC of 80 
percent predicted, and a DLCO of 96.4 percent predicted.  

Although the record contains the report of repeat pulmonary 
function testing in March 2008, the examiner indicated that there 
was "questionable patient effort" and that the Veteran was 
unable to produce acceptable and reproducible spirometry data.  
On VA compensation examination in March 2008, the Veteran again 
indicated that he intermittently used a bronchodilator inhaler 
before exercise and that he occasionally experienced dyspnea on 
moderate or severe exertion, but never at rest.  He also stated 
that his symptoms had remained stable.  No pertinent abnormal 
clinical findings were noted.  The examiner characterized the 
effect the disability had on the Veteran's various daily 
activities as either "none" or "mild."  

Moreover, subsequent to the May 2004 examination, the Veteran 
stated on his notice of disagreement in January 2005 and on his 
substantive appeal, received in January 2007, that he used an 
inhaler prior to running, just as he had reported to the May 2004 
and March 2008 examiners.  He has reported no other 
symptomatology.  In light of the poor effort on the Veteran's 
part for the pulmonary function testing in March 2008 and lacking 
any lay or medical evidence that his service-connected airway 
disease has worsened since the May 2004 examination, the Board 
finds that a remand to obtain another examination is not 
necessary.  

The Veteran's statements describing the symptoms of his service-
connected lung disease are deemed competent evidence to the 
extent of his perception of the symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.  

The requirement for intermittent bronchodilator therapy and the 
May 2004 pulmonary function test data, as well as the Veteran's 
minimal symptomatology, fall squarely within the criteria for a 
10 percent rating.  There is no evidence indicating that the 
criteria for a higher rating were met at any time during the 
appeal period.  See Fenderson, 12 Vet. App. at 126.  Because a 
10 percent rating has already been assigned, no higher schedular 
rating is warranted for restrictive airway disease.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial schedular rating in 
excess of 10 percent for restrictive airway disease, at any time 
during the period pertinent to this appeal, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 

Bilateral Inguinal Hernia Repair

The July 2004 rating decision established service connection for 
residuals of a bilateral inguinal hernia repair, with recurrent 
left inguinal hernia, and assigned a 10 percent rating.  A 
10 percent rating is assigned for a postoperative recurrent 
inguinal hernia, which is readily reducible and well supported by 
truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 30 
percent rating is assigned for a small, postoperative recurrent, 
or unoperated irremediable inguinal hernia, which is not well 
supported by truss, or not readily reducible.  Id.  A 60 percent 
rating, which is the maximum rating, is assigned for a large, 
postoperative, recurrent inguinal hernia, which is not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  Id.  

The record shows that the Veteran underwent a bilateral inguinal 
hernia repair during service in 1992.  Subsequently, the left 
inguinal hernia recurred and was repaired using mesh in February 
2003.  

On VA examination in May 2004, the Veteran indicated he was 
asymptomatic and he avoided all heavy lifting.  The examiner did 
not record any pertinent clinical findings.  The VA examiner in 
March 2008 did not note any pertinent symptoms and stated that no 
hernia was found.  

Further, the Veteran does not contend that he had a recurrent 
hernia, nor does he assert any other compensable postoperative 
residuals.  He contends only that he was subject to further 
hernias because he had "so many" surgeries.  

Diagnostic Code 7338 does not specifically contemplate the 
circumstance of an asymptomatic bilateral inguinal hernia repair, 
with no recurrent hernia, which is the current state of the 
Veteran's service-connected disability.  A small, reducible 
inguinal hernia warrants a noncompensable evaluation under 
Diagnostic Code 7338.  Each of the defined compensable ratings 
specifically contemplates a current hernia, either unoperated or 
postoperative recurrent.  The Rating Schedule does not provide 
ratings based on the possibility of a recurrent hernia in the 
future, only for current impairment due to the disability.  Thus, 
the Board finds that the criteria have not been met for an 
initial evaluation in excess of 10 percent under Diagnostic Code 
7338 for the Veteran's bilateral inguinal hernia repair at any 
time during the appeal period.  

The Board has also considered a separate compensable rating due 
to manifestations related to the residual surgical scars.  The 
March 2008 VA examiner noted that the Veteran's inguinal hernia 
scars were nontender, non-adherent, well-healed, without damage 
to the underlying tissue, resulting in no loss of function, and 
having a total area of 14.2 square centimeters.  Therefore, the 
criteria are not met for a separate compensable rating due to 
manifestations related to the residual surgical scars.  See 
38 C.F.R. § 4.118. 

Accordingly, the Board finds that the criteria are not met for an 
initial rating greater than the 10 percent rating currently in 
effect for the service-connected bilateral inguinal hernia 
repair.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim for an initial 
schedular rating in excess of 10 percent for bilateral inguinal 
hernia repair, with recurrent left inguinal hernia, at any time 
during the period pertinent to this appeal, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.  

Gastroesophageal Reflux Disease (GERD)

A July 2004 rating decision established service connection for 
GERD and an initial evaluation of 10 percent was assigned under 
the provisions of Diagnostic Code 7346 for hiatal hernia, 
effective July 2, 2003.  The Rating Schedule does not provide 
specific criteria for rating GERD.  The regulations indicate 
that, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  Diagnostic Code 7346 indicates that hiatal hernia should 
be rated on the basis of symptoms, such as recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation or, in more 
severe situations, vomiting, hematemesis, melena, or material 
weight loss.  38 C.F.R. § 4.114 (2010).  The Board finds that 
rating the service-connected GERD under Code 7346 is appropriate, 
as these are the same manifestations or potential manifestations 
produced by the Veteran's disability.  

Under Diagnostic Code 7346, a maximum evaluation of 60 percent is 
assignable for symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is 
assignable for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Id.  A 10 percent evaluation is assignable when there 
are two or more symptoms for the 30 percent evaluation of less 
severity.  Id.  

The Veteran reported to the May 2004 VA compensation examiner 
that he took daily medication for GERD, with a good result.  The 
VA treatment records do not reflect any gastrointestinal 
complaints or findings, other than to note the Veteran's history 
of GERD.  

A private clinic record dated in January 2005 noted that the 
Veteran's dysphagia was stable.  

The report of a VA examination in March 2008 indicates that the 
Veteran's symptoms consisted of nightly epigastric pain that was 
relieved by antacids.  The Veteran denied any recent nausea or 
vomiting.  Although the Veteran reported that he had diarrhea up 
to four times a day, the examiner indicated that there was no 
sign of anemia, malnutrition, or significant weight loss.  

The record shows that the Veteran's service-connected GERD was 
well controlled on medication, although he experienced nightly 
epigastric pain.  The record indicates that the disability 
produced no other manifestations since the Veteran's separation 
from service.  Further, the evidence shows that the symptoms due 
to the service-connected GERD produced not more than mild 
impairment of health at any time during the appeal period.  See 
Fenderson, 12 Vet. App. at 126.  Thus, an initial evaluation in 
excess of 10 percent for GERD is not warranted.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial schedular rating in 
excess of 10 percent for GERD, at any time during the period 
pertinent to this appeal, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Patellofemoral Pain Syndrome Of The Right Knee

The July 2004 rating decision established service connection for 
patellofemoral pain syndrome of the right knee and assigned an 
initial 10 percent rating, effective July 2, 2003, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5003.

A magnetic resonance imaging scan (MRI) of the right knee in 
October 1998 during service showed intermeniscal degeneration of 
the medial meniscus, but with no tear.  X-rays of the right knee 
in May 2004 showed no osseous or articular abnormality.  In light 
of the MRI findings, the Board finds that rating the Veteran's 
right knee disability under Diagnostic Code 5003, provides for 
rating degenerative arthritis, and is the most appropriate 
diagnostic code under which the Veteran's right knee disorder 
should be rated.  38 C.F.R. §§ 4.20, 4.71a.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added.  Id.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  

Limitation of motion of the knee joint is rated based on flexion 
and/or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2010).  Flexion that is limited to 60 degrees is noncompensable, 
flexion that is limited to 45 degrees warrants a 10 percent 
evaluation, and flexion that is limited to 30 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
evaluation, and extension that is limited to 15 degrees warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

VA examiners in May 2004 and March 2008 reported the Veteran's 
complaints of right knee stiffness in cold weather, as well as 
pain.  The Veteran stated in May 2004 that he could run farther 
than three miles if not for his knees.  Range of motion of the 
right knee was normal on both examinations, with flexion to 140 
or 145 degrees and extension to 0 degrees.  Although the May 2004 
examiner did not comment on the presence or absence of painful 
motion, the March 2008 examiner specifically noted that there was 
no objective evidence of pain with active motion of the knee.  
The May 2004 examiner described very slight crepitus in the right 
knee and indicated that the knee was not tender.  The March 2008 
examiner noted the Veteran's complaint of right knee instability.  
However, the March 2008 examiner found no crepitus, but noted 
that there was tenderness to palpation around the inferior 
patella.  Swelling, weakness, instability, or laxity of the right 
knee was not shown on either examination.  

Additional post-service VA and private clinic records do not 
reflect any right knee complaints or abnormal clinical findings. 

Moreover, although there is MRI evidence of joint involvement, 
there is no objective evidence of limitation of motion of the 
right knee, confirmed by findings such as swelling, muscle spasm, 
or painful motion, as would warrant a 10 percent rating under 
Diagnostic Code 5003.  Further, a 10 percent rating in the 
absence of limitation of motion cannot be assigned under 
Diagnostic Code 5003, because only one major joint is involved.  

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent evaluation when it is slight and a 20 percent 
evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).  However, the 2004 and 2008 examiners reported 
there were no objective findings of weakness, instability, or 
laxity of the right knee.  Moreover, there is no evidence of 
ankylosis, dislocation or removal of semilunar cartilage, 
impairment of the tibia or fibula, or genu recurvatum upon which 
the service-connected right knee disorder could be assigned a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under these alternative diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved 
in evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran contended that he was unable to run more than 
three miles due to his knees.  Nevertheless, the 2004 VA examiner 
reported that there was no fatiguing after range of motion 
testing.  The 2008 VA examiner specifically indicated that there 
was no objective evidence of pain or additional limitations after 
repetitive motion.  Moreover, both examiners reported no 
limitation of motion of the right knee was shown on the range of 
motion studies.  Additionally, the 2008 VA examiner expressly 
noted that there was no objective evidence of pain with active 
motion of the right knee.  Accordingly, the medical evidence of 
record shows that there is no additional functional loss shown 
for the right knee based on increasing pain, weakness, fatigue, 
and lack of endurance which caused additional limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

The Board recognizes the Veteran's complaint of pain and 
stiffness in his right knee, particularly in cold weather.  
However, the Board finds that, in the absence of any limitation 
of motion, painful or otherwise; instability of the right knee; 
or any other demonstrated functional limitation of the knee, an 
initial rating greater than 10 percent is not warranted.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
10 percent for patellofemoral pain syndrome of the right knee, at 
any time during the period pertinent to this appeal, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Fenderson, 12 Vet. App. at 126.  

Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, a veteran is 
limited to a 10 percent disability rating for tinnitus.  In this 
case, a 10 percent rating has already been assigned for the 
Veteran's tinnitus.  Thus, the maximum rating available for 
tinnitus under VA's Rating Schedule has been assigned; no higher 
rating may be assigned.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
If a veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order for a 
claim to proceed, there must be a benefit.  As the disposition of 
this claim is based on the law, and not the facts of the case, 
the claim must be denied due to the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
 
Hammertoe Deformity Of The Right Fourth Toe

The July 2004 rating decision established service connection for 
postoperative residuals of correction of a hammertoe deformity of 
the right fourth toe and a noncompensable rating was assigned, 
effective from July 2, 2003.  A rating decision in July 2008 
increased the rating to 10 percent, effective from July 2, 2003.  
The Veteran's service-connected right toe disorder is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5282-5284.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated 
diagnostic code in this case indicates that hammertoe under 
Diagnostic Code 5282, is the service-connected disorder, and 
other foot injuries under Diagnostic Code 5284, is a residual 
condition.

A 10 percent evaluation is the maximum award available under 
Diagnostic Code 5282 for hammertoe, which was the diagnostic code 
used initially to rate the disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  Under Diagnostic Code 5284, a 10 percent 
evaluation is warranted for moderate foot injuries, a 20 percent 
evaluation is warranted for moderately severe foot injuries, a 30 
percent evaluation is warranted for severe foot injuries, and a 
40 percent evaluation is warranted for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate the evidence of 
record to determine which characterization is most appropriate 
for the Veteran's foot disability.  

On VA examination in May 2004, the Veteran did not report any 
symptoms due to the right fourth toe disability.  The examiner 
noted a surgical deformity of the toe and indicated that there 
was no associated disability.  

At the time of the VA examination in April 2008, the Veteran 
complained of pain, redness, and stiffness in his toes while 
standing, walking, and at rest.  The Veteran also reported 
fatigability, lack of endurance, and "other symptoms," also 
while standing, walking, and at rest.  He denied any flare-ups, 
but stated that he could stand for 15 to 30 minutes and could 
walk one to three miles.  The examiner noted that there was no 
evidence of swelling, tenderness, instability, weakness, or 
abnormal weight bearing.  The examiner indicated that the Veteran 
complained of painful motion in the metatarsophalangeal joints of 
the right foot on flexion and extension.  The Veteran's gait was 
described as normal.  

Additional VA and private treatment records do not reflect any 
complaints regarding the Veteran's right fourth toe, nor do they 
note any complaints of foot pain, other than as discussed above 
concerning his service-connected Raynaud's.  

The record does not reflect moderately severe impairment due to 
the disability, as required for a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Although the Veteran reported 
fatigability and lack of endurance while standing, walking, and 
at rest, and the April 2008 examiner noted painful flexion and 
extension of the right foot, that examiner also indicated that 
the Veteran's gait was normal.  Moreover, the Veteran himself has 
stated that several times a week he runs three to five miles, 
being limited at that point by his knees, not his foot.  
Therefore, the Board finds that the impairment due to the 
Veteran's service-connected hammertoe of the right fourth toe was 
no more than moderate at any time during the appeal period.  See 
Fenderson, 12 Vet. App. at 126.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45.  Factors involved in 
evaluating and rating disabilities of the joints include: 
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran reported that he experienced fatigability and 
lack of endurance due to his service-connected right fourth toe 
disability.  However, his statements to multiple examiners that 
several times a week he ran three to five miles, being limited at 
that point by his knees, are inconsistent with those contentions.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) (determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of statements, 
and inconsistency with other evidence of record).  Moreover, even 
considering the Veteran's reported symptoms, the fact that he can 
run at least three miles constitutes highly probative evidence 
that the hammertoe disability does not produce more than moderate 
overall impairment.  Accordingly, the most probative evidence of 
record shows that there is no additional functional loss shown by 
the right foot based on increasing pain, weakness, fatigue, and 
lack of endurance.

Accordingly, an initial rating greater than 10 percent for 
postoperative residuals of correction of a hammertoe deformity of 
the right fourth toe is not warranted throughout the appeal 
period, no higher rating may be assigned.  See Fenderson, 12 Vet. 
App. at 126.  

As the preponderance of the evidence is against the claim for a 
compensable rating for service-connected right fourth toe 
disability, the benefit of the doubt rule is not applicable, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Cystic Skin Rash Of The Chest, With Steatocystomas And Multiple 
Scars

In the May 2004 rating decision, the RO granted service 
connection for a cystic skin rash of the chest, with 
steatocystomas and multiple scars, and assigned a noncompensable 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7813.  
See 38 C.F.R. §§ 4.20, 4.27.  When an unlisted residual condition 
is encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  Id. 


A disorder evaluated pursuant to Diagnostic Code 7813 is rated as 
disfigurement of the head, face, or neck; as a scar; or 
dermatitis, depending on the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7806, 7813 (2010).  

The Veteran was evaluated during service for a skin rash, cystic 
lesions, and scars on his anterior chest.  Testing and biopsy, 
however, failed to yield a specific diagnosis for the condition.  
Subsequent to service discharge, on VA examination in May 2004, 
three small, slightly papular, slightly hypopigmented lesions 
with the characteristic of tinea versicolor were noted.  The 
examiner indicated that there was no disability involved.  

The Veteran reported to the March 2008 VA examiner that the 
lesions were intermittent, began as a small red spot on his torso 
and arms, and then became a whitish scar.  The Veteran indicated 
that he had received no treatment for the skin disease in the 
previous twelve months.  The examiner described two whitish 
colored papules three to five millimeters in size on the 
Veteran's back and three whitish colored papules two to four 
millimeters in size on his chest.  The lesions involved less than 
five percent of the total body area.  

Additional VA and private post-service treatment records are 
silent for complaints, pertinent clinical findings, or evidence 
of treatment for any skin lesions on the chest.  

As the service-connected skin lesions are not on the Veteran's 
head, face, or neck; the area of the lesions are less than 77 
square centimeters; there is no evidence that the scars or rash 
is unstable or painful; never exceeded five percent of the total 
body area and have not required any treatment; and there is no 
evidence of any other disabling effects due to the skin lesions, 
a compensable rating under Diagnostic Codes 7800 through 7806 is 
also not warranted.  Id. 

The evidence shows that the Veteran's service-connected skin 
lesions have been asymptomatic throughout the appeal period and, 
according to the May 2004 VA examiner, "[t]here is no disability 
involved."  Therefore, the Board finds that a compensable rating 
for cystic skin rash of the chest, with steatocystomas and 
multiple scars, is not warranted under any applicable diagnostic 
code.  

As the preponderance of the evidence is against the claim for a 
compensable rating for the Veteran's service-connected cystic 
skin rash of the chest, with steatocystomas and multiple scars, 
the benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.; see Thun 
v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 
(2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Veteran's service-connected Raynaud's is evaluated under the 
cardiovascular system, on the basis of the frequency of 
characteristic attacks and the occurrence of digital ulcers, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  
38 C.F.R. § 4.104, Diagnostic Code 7117.  Manifestations of the 
Veteran's service-connected Raynaud's include pain and numbness 
of the toes and fingers, without digital ulcers.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the manifestations of the 
Veteran's Raynaud's are congruent with the disability picture 
represented by a 40 percent disability rating.  Higher ratings 
are provided for certain manifestations Raynaud's phenomenon, but 
the medical evidence demonstrates that those manifestations are 
not present in this case.  The criteria for a 40 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology of his Raynaud's and therefore, the schedular 
evaluation is adequate and no referral is required.  See 
38 C.F.R. § 4.104, Diagnostic Code 7117; see also VAOGCPREC 6-96; 
61 Fed. Reg. 66749 (1996).  

The Veteran's service-connected hypertension is evaluated under 
the cardiovascular system, on the basis of recorded blood 
pressure measurements and the need for medication, the criteria 
of which is found by the Board to specifically contemplate the 
level of disability and symptomatology of his service-connected 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
Veteran's hypertension has been asymptomatic, his systolic 
pressure has been predominantly less than 200, his diastolic 
pressure has been predominantly less than 110, and the 
hypertension required constant medication throughout the appeal 
period.  When comparing this disability picture with the 
manifestations contemplated by the Rating Schedule, the Board 
finds that the manifestations of the Veteran's hypertension are 
congruent with the disability picture represented by a 10 percent 
disability rating.  Higher ratings are provided for certain 
manifestations of hypertension, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 10 percent rating reasonably describe 
the Veteran's disability level and symptomatology of his 
service-connected hypertension and therefore, the schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).  

The Veteran's service-connected restrictive airway disease is 
evaluated under the respiratory system, on the basis of the 
results of pulmonary function testing; the need for oral, 
inhalational, or systemic medication; or the occurrence of 
exacerbations or episodes of respiratory failure, the criteria of 
which is found by the Board to specifically contemplate the level 
of disability and symptomatology.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  The Veteran's restrictive airway disease was 
manifested throughout the appeal period by the need for an 
inhaler prior to exercising, an FEV-1 of 99.9 percent predicted, 
and an FEV-1/FVC of 80 percent.  Higher ratings are provided for 
certain manifestations, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 10 percent rating reasonably describe the 
Veteran's disability level and symptomatology of his 
service-connected reactive airway disease and therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's service-connected bilateral inguinal hernia is 
evaluated under the digestive system, on the basis of the 
severity of any current inguinal hernia, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.  The Veteran's bilateral inguinal hernia disability 
was asymptomatic and without recurrent inguinal hernia throughout 
the appeal period.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the manifestations of the Veteran's service-connected 
bilateral inguinal hernia are congruent with the disability 
picture represented by a 10 percent disability rating.  Higher 
ratings are provided for certain manifestations of inguinal 
hernias, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating reasonably describe the Veteran's disability 
level and symptomatology of his service-connected bilateral 
inguinal hernia and therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  

The Veteran's service-connected GERD is evaluated under the 
digestive system, on the basis of manifestations such as 
persistent epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain, vomiting, 
material weight loss, hematemesis, melena, and anemia, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran's GERD was 
manifested by nightly epigastric pain relieved by antacids 
throughout the pendency of this appeal.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that manifestations of the Veteran's 
GERD are congruent with the disability picture represented by a 
10 percent disability rating.  Higher ratings are provided for 
certain manifestations GERD, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 10 percent rating reasonably describe 
the Veteran's disability level and symptomatology for his 
service-connected GERD and therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  

The Veteran's service-connected patellofemoral syndrome of the 
right knee is evaluated under the musculoskeletal system, on the 
basis of arthritis, limitation of motion, and/or instability, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's 
patellofemoral syndrome of the right knee was manifested by 
normal painless motion of the knee throughout the pendency of 
this appeal, with no additional functional impairment on use.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
manifestations of the Veteran's right knee disorder are congruent 
with the disability picture represented by not more than a 10 
percent disability rating.  Higher ratings are provided for 
certain manifestations, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 10 percent rating reasonably describe the 
Veteran's disability level and symptomatology of his 
service-connected right knee disorder and therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's service-connected right fourth toe disability is 
evaluated under the musculoskeletal system, the criteria of which 
is found by the Board to specifically contemplate the level of 
disability and symptomatology.  Manifestations of the Veteran's 
postoperative residuals of a hammertoe deformity of the right 
fourth toe include complaints of pain and stiffness in his right 
toes and painful motion of the right toes, with a normal gait but 
without objective findings of swelling, tenderness, instability, 
weakness, abnormal weight bearing or functional impairment.  
Further, the Veteran can run at least three miles three times a 
week without limitation due to his right foot.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the manifestations of the 
Veteran's postoperative residuals of a hammertoe deformity of the 
right fourth toe are congruent with the disability picture 
represented by a 10 percent disability rating.  Compensable 
ratings are provided for more severe manifestations, but the 
medical evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology of his service-connected postoperative residuals 
of a hammertoe deformity of the right fourth toe and, therefore, 
the schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's service-connected cystic skin rash, with 
steatocystomas and multiple scars, is evaluated under skin 
disorders on the basis of the total area and severity of any 
scars or other disabling effects of the disorder, the criteria of 
which is found by the Board to specifically contemplate the level 
of disability and symptomatology caused by this disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813.  The Veteran's skin 
disorder was manifested by the intermittent occurrence of two or 
three whitish papules two to five millimeters in diameter on his 
chest, back, or arms, comprising less than five percent of total 
body area, which have not required any treatment throughout the 
pendency of this appeal.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the manifestations of the Veteran's skin disorder are 
congruent with the disability picture represented by a 
noncompensable disability rating.  Compensable ratings are 
provided for certain manifestations, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a noncompensable rating reasonably 
describe the service-connected skin disorder disability level and 
symptomatology and therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  


ORDER

Service connection for an unknown disorder due to exposure to 
asbestos is denied.  

Service connection for an unknown disorder due to undiagnosed 
illness is denied.  

An initial evaluation of 40 percent, but no more, for Raynaud's 
phenomenon is granted, subject to the law and regulations 
governing the award of monetary benefits.  

An initial rating in excess of 10 percent for hypertension is 
denied.  

An initial rating in excess of 10 percent for restrictive airway 
disease is denied.  

An initial rating in excess of 10 percent for bilateral inguinal 
hernia repair, with recurrent left inguinal hernia is denied.  

An initial rating in excess of 10 percent for gastroesophageal 
reflux disease is denied.  

An initial rating in excess of 10 percent for patellofemoral pain 
syndrome of the left knee is denied.  

An initial rating in excess of 10 percent for tinnitus is denied.  

An initial rating in excess of 10 percent for postoperative 
residuals of a hammertoe deformity of the right fourth toe is 
denied.  

An initial compensable rating for cystic skin rash of the chest, 
with steatocystomas and multiple scars, is denied.  


REMAND

The Veteran claims that he also has patellofemoral pain syndrome 
of the left knee secondary to his service-connected right knee 
disability.  Alternatively, he contends that his left knee pain 
is related to exposure to toxic gases during service in the Gulf 
War.  

VA examiners in May 2004 and March 2008 evaluated the Veteran's 
left knee.  The examiners noted the Veteran's complaint of 
stiffness of the knee in cold weather, as well as pain.  The 
Veteran stated in May 2004 that he could run farther than three 
miles if not for his knees.  Neither examiner reported any 
abnormal clinical findings regarding the left knee.  Both 
examiners diagnosed patellofemoral pain syndrome of the left 
knee.  Neither examiner addressed the relationship, if any, 
between the Veteran's service-connected right knee disability and 
his claimed left knee disorder.  Therefore, an examination and 
medical opinion are needed.  

VA and private treatment records dated from July 2003 to March 
2005 and the report of a May 2004 VA examination indicate that 
the Veteran's headaches were well controlled on medication which 
would always prevent significant headaches.  However, the Veteran 
reported to a VA examiner in April 2008 that he had gone to the 
emergency room on several occasions for injections to treat the 
pain, and that "less than half of the attacks are prostrating."  

The available treatment records do not reflect any emergency room 
visits for treatment of headaches, nor is there other evidence of 
any prostrating attacks.  The Veteran must identify all sources 
of treatment for his headaches, including all emergency room 
visits, and the records of any treatment not already of record 
must be obtained.  He should also submit employer records or 
other evidence to corroborate his report of prostrating attacks.  

On VA audiological examination in April 2004, the Veteran 
reported difficulty understanding conversation unless he was 
wearing his hearing aids.  On audiological evaluation, the 
average pure tone threshold was shown as 50 decibels in the right 
ear and 63 decibels in the left ear.  Speech audiometry revealed 
speech discrimination ability of 92 percent in the right ear and 
of 80 percent in the left ear.  

At a VA audiological evaluation in March 2007, the examiner did 
not report pure tone threshold data, but indicated that testing 
showed mild to moderately severe hearing loss in the right ear 
and mild to severe hearing loss in the left ear; speech 
discrimination scores of 96 percent in the right ear and of 88 
percent in the left ear were noted.  The examiner stated that the 
Veteran's functional hearing was fair and that he could benefit 
from new hearing aids.  Accordingly, a new examination is 
warranted as this statement appears to indicate an increase in 
the Veteran's service-connected bilateral hearing disability.

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for a left knee disorder, 
bilateral hearing loss, and for headaches 
since his separation from service.  The 
Veteran must also be requested to submit 
evidence to corroborate his report of 
prostrating headaches, to include 
employment leave records.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any left knee disorder found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records, the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether the Veteran 
currently has a left knee disorder.  If a 
left knee disorder is not diagnosed, the 
examiner must state whether there are any 
objective indications of a chronic left 
knee disability resulting from undiagnosed 
illness.  If a left knee disorder is 
diagnosed, the examiner must state whether 
the disorder is related to service.  If 
patellofemoral pain syndrome of the left 
knee is diagnosed, the examiner must 
indicate whether that is a diagnosed 
disability or merely a characterization of 
a painful joint.  The examiner must also 
provide an opinion as to whether any 
current left knee disorder found is caused 
or aggravated by the Veteran's service-
connected right knee patellofemoral pain 
syndrome or other service-connected 
disability.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.


3.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current severity of his service-connected 
vascular headaches.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service medical records, and the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must describe the Veteran's 
headaches and must state the frequency of 
any prostrating attacks; the examiner must 
also comment on the effect of the Veteran's 
headaches on his daily activities and 
employment.  A complete rationale for all 
opinions must be provided, particularly if 
they differ from prior opinions.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  The Veteran must be afforded a VA 
audiological evaluation to determine the 
severity of his service-connected bilateral 
hearing loss.  All pertinent symptomatology 
and findings must be reported in detail, to 
include the Veteran's statements as to the 
functional effects of his hearing 
disability.  All indicated diagnostic tests 
and studies must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000 and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  The claims 
file, including any newly acquired records, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The report must be typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice scheduling 
the examinations was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  After the above development has been 
completed, the Veteran's claim for service 
connection for left knee patellofemoral 
pain syndrome must be readjudicated, 
including as secondary to service-connected 
disability or as due to undiagnosed 
illness.  His claims for initial ratings in 
excess of those assigned for his 
service-connected vascular headaches and 
bilateral hearing loss must also be 
readjudicated.  If the claims on appeal 
remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


